Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claim 1-3,5-7 of this application is patentably indistinct from claim 1-3,6-8 of Application No. 16171728. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is obvious over Claim 1 of Application No. 16171728.
Claim 2 is obvious over Claim 2 of Application No. 16171728.
Claim 3 is obvious over Claim 3 of Application No. 16171728.
Claim 5 is obvious over Claim 6 of Application No. 16171728.
Claim 6 is obvious over Claim 7 of Application No. 16171728.
Claim 7 is obvious over Claim 8 of Application No. 16171728.
Allowable Subject Matter
Claim 1-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1,5,
Yamazaki et al (US 6590229) discloses (Fig. 1 and Fig. 19) a display device comprising: a substrate (101); a pixel provided on the substrate; a pixel transistor (107,108,109,110 all form a TFT) provided in the pixel; an image signal line (Fig. 19, elements: 89a,89b,89c) supplying an image signal to the pixel transistor; a scanning signal line supplying a control signal to the pixel transistor; and an output transistor (TFT) provided on the substrate (10) and outputting the control signal (the TFT 86 for current control (column 25, lines 30-37)  to the scanning signal line, wherein the display device has a display area where the pixel is disposed, and a peripheral area surrounding the display area, wherein the output transistor is disposed in the peripheral area, wherein the output transistor includes a gate electrode (123a), a semiconductor film (117a), a drain electrode (115), and a source electrode (114), wherein the gate electrode (123a) overlaps the semiconductor film (117a) in a plan view, wherein an outer edge of the semiconductor film (117a) is inside an outer edge of the gate electrode (123a) in the plan view, wherein the source electrode (114) is electrically connected to the scanning signal line, wherein, in the plan view
Ishii et al (US 20080117345) discloses [0044] the gate electrode (44) overlaps a first metal  (10b) which electrically connected to the source electrode (47) by a through hole (51),

Claims 2-4 depends on Claim 1, therefore are objected.
Claims 6-8 depend on Claim 5, therefore are objected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/LUCY P CHIEN/Primary Examiner, Art Unit 2871